internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-118837-99 date april legend taxpayer separate_account fund a fund b fund c y state a sub m d state b n e dear this is in response to your submission dated date and supplementary submissions requesting on behalf of taxpayer certain rulings regarding the treatment of sub-accounts of the separate_account that invest in portfolios portfolios of fund a fund b and fund c collectively referred to as the funds variable_annuity contracts contracts issued by taxpayer are based on the separate_account and its sub-accounts taxpayer plans for the portfolios to invest in certain existing and newly created lower-tier funds certain of these funds the central funds also will offer shares to other entities and accounts in which the public may invest while other lower-tier funds the dedicated funds will offer shares only to the portfolios central funds and dedicated funds are referred to collectively herein as the lower-tier funds i taxpayer facts plr-118837-99 taxpayer is a y life_insurance_company organized under the laws of state a taxpayer represents that it is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code taxpayer joins in the filing of a calendar_year consolidated federal_income_tax return with its wholly-owned subsidiary sub ii the contracts the contracts which are based on the separate_account are both deferred and immediate variable_annuity contracts some of the contracts are purchased with after- tax monies while others taxpayer represents are tax-sheltered annuity_contracts under sec_403 and individual_retirement_annuity contracts under sec_408 the contracts offer both a fixed investment option and m variable investment options the portion of a premium less any applicable federal state and local_taxes related to the premium a net premium allocated by the owner of a contract to the fixed investment option under the contract is held in taxpayer’s general account the portion of a net premium allocated to the variable investment options under a contract is held in the separate_account the separate_account is a separate_account registered with the securities_and_exchange_commission the sec as a unit_investment_trust under the investment_company act of the act the assets of the separate_account attributable to the contracts are allocated among m sub-accounts of the separate_account the sub-accounts correspond to the m investment options under the contracts the amount of net_premiums allocated to each investment option and thus to each sub-account is selected by the owner when the contract is issued and may be changed from time to time each sub-account invests in the shares of a portfolio of the funds that corresponds with the investment objective of the sub-accountdollar_figure taxpayer represents that the investments of each sub-account are adequately diversified within the meaning of sec_817 and sec_1_817-5 iii the funds the funds are open-end diversified management investment companies ie series mutual funds organized by d each of the funds is registered with the sec under the act and the shares of each series ie each portfolio are registered with the sec under the securities act of the act each series of the funds is established as a separate regulated_investment_company within the meaning of sec_851 of the code d is the investment_advisor for the funds taxpayer reserves the right to delete any sub-account and to add new sub-accounts taxpayer also reserves the right to delete add and substitute portfolios in which the sub-accounts invest plr-118837-99 as described above the funds and their portfolios serve as investment media for the contracts in addition d offers the funds and some or all of their portfolios under variable_annuity contracts issued by taxpayer’s affiliate sub and under variable_annuity and variable life_insurance contracts issued by other unaffiliated life_insurance_companies taxpayer represents that except as otherwise permitted by sec_1_817-5 all the beneficial interests in each of the portfolios currently are held by one or more segregated_asset accounts of one or more insurance_companies and public access to each of the portfolios is available exclusively through the purchase of a variable_contract within the meaning of sec_817 and e of the code iv existing central funds d has already established a central fund pursuant to priv ltr rul date which is a money market fund the money market central fund is an open-end management investment_company registered with the sec under the act d serves as its investment_advisor this central fund qualifies as a regulated_investment_company within the meaning of the code the shares of this central fund are not registered with the sec under the act and are not sold directly to members of the general_public instead the shares are sold only to certain entities and accounts for which d or one of its various subsidiaries or affiliates acts as investment_advisor such as mutual funds trust accounts and pension_plan accounts some of these entities the d mutual funds allow direct investment by members of the general_public also d established an additional central fund that is a pooled investment vehicle designed to retain cash collateral received by taxpayer’s funds and accounts in connection with securities_lending transactions ie transactions in which the funds lend securities to third parties this fund is a portfolio series of a state b business_trust that is registered with the sec under the act as an open-end management investment_company and is taxable as a regulated_investment_company within the meaning of the code shares of this fund are not registered with the sec under the act and have not been and will not be sold directly to members of the general_public but instead only to funds and accounts for which d or one of its affiliates acts as investment_advisor this fund is available to both the portfolios and the d public funds v creation of additional central funds as currently structured d manages n money market funds n investment-grade bond funds n high yield funds and n equity funds because the investment style within each class is similar d is planning to organize one central fund for each type of non- equity based investment class to serve as pooled investment vehicles that will enable d to manage each of these security types in a single fund rather than n different funds in lieu of or in addition to purchasing each class of assets directly the e funds will purchase shares of each central fund which in turn will invest directly in the appropriate asset class it is anticipated that this structure will allow for more efficient plr-118837-99 portfolio management and that the contract owners and shareholders will ultimately benefit from this arrangement through reduced costs in order to provide this enhanced efficiency of its fund management taxpayer plans to expand its use of lower-tier funds more specifically taxpayer plans to allow certain portfolios to invest in newly created central funds in which both portfolios and certain d mutual funds will invest and in newly created dedicated funds in which only these portfolios may invest taxpayer represents that if a portfolio invests in one or more lower-tier funds all the beneficial_interest in a portfolio will continue to be held by one or more segregated_asset accounts of one or more insurance_companies except as otherwise permitted by sec_1_817-5 the central funds which d plans to establish are lower-tier funds for its e range of funds the central funds will be open-end management investment companies registered with the sec under the act of the central funds which d plans to create within its e range of funds one will be a money market fund organized as a regulated_investment_company d is creating a new money market central fund rather than utilizing an existing central fund because the e funds tend to hold their money market investments for a longer period than average funds hold their investments in the existing money market central funds as a result of the longer holding_period taxpayer anticipates the new fund will be less susceptible to turnover and thus there will be fewer transactions and lower costs attributable to the money market investments of its e funds the d mutual funds as well as portfolios may invest in the new money market central fund d also plans to organize an investment-grade bond central fund and a high yield central fund for the e funds taxpayer represents that these central funds will be taxed either as partnerships or regulated_investment_companies and that neither of these central funds will elect to be taxed as a corporation for federal_income_tax purposes under sec_301_7701-3 taxpayer also represents that these central funds will be registered with the sec under the act both portfolios and the d mutual funds may invest in these central funds d will also establish one dedicated fund n in all for the equity investments of each e portfolio thus a single portfolio and no d mutual funds will be the only investor in each dedicated fund the dedicated funds will be registered with the sec under the act as open-end management investment companies some dedicated funds will be structured as a portfolio series of business trusts taxable as regulated_investment_companies while others will be structured as single-member limited_liability companies llcs under appropriate state law the company represents that none of the dedicated funds organized as llcs will elect to be treated as a corporation under sec_301_7701-3 the shares of the central funds and the dedicated funds will not be registered with the sec under the act and will not be sold directly to members of the general_public plr-118837-99 statutory and regulatory provisions for purposes of part i of subchapter_l of chapter of the code sections the term variable_contract is defined in sec_817 in order for an annuity_contract to be a variable_contract it must provide for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general asset accounts of the issuing insurance_company it must provide for the payment of annuities and the amounts paid in or the amounts paid out must reflect the investment return and the market return of the segregated_asset_account sec_817 - of the code sec_817 of the code provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to the definition of a life_insurance_contract a variable_contract other than a pension_plan_contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_817 of the code provides in certain situations a look-through_rule for meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers or affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 are applied by taking into account the assets held by such regulated_investment_company sec_1_817-5 contains the diversification requirements for variable_contracts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 of the code and sec_1_817-5 if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments sec_1_817-5 provides a look-through_rule for the application of the diversification requirements of sec_1_817-5 sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in a regulated_investment_company will not be treated as a single investment of a segregated_asset_account instead a pro_rata portion of each asset of the investment_company will be treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account sec_1_817-5 provides that sec_1_817-5 shall apply to an investment_company if plr-118837-99 a all the beneficial interests in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company is available exclusively except as otherwise permitted in sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract will be determined without regard to sec_817 and sec_1_817-5 sec_1_817-5 provides that for purposes of sec_817 of the code and sec_1_817-5 a segregated_asset_account shall consist of all assets the investment return and market_value of each of which must be allocated in an identical manner to any variable_contract invested in any of such assets sec_301_7701-2 states that for purposes of sec_301_7701-2 and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not subject_to special treatment under the internal_revenue_code it further provides that if a business_entity with only one owner is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner requested rulings and diversification requirements the owners of the contracts are permitted to allocate premiums among the sub- accounts of the separate_account thus each sub-account of the separate_account is a segregated_asset_account within the meaning of sec_817 and the regulations thereunder see sec_1_817-5 example hence the diversification requirements must be met by each sub-account of the separate_account that is subject_to sec_817 in order for the contracts to be treated as annuity contractsdollar_figure the diversification requirements under sec_817 apply to variable_contracts other than pension_plan_contracts sec_818 defines the term pension_plan_contract for this purpose to include a tax-sheltered annuity_contract under sec_403 and an individual_retirement_annuity contract under sec_408 see sec_818 and hence the diversification requirements apply to contracts purchased with after-tax monies and do not apply to contracts which are tax- sheltered annuities or individual retirement annuities plr-118837-99 taxpayer represents that all the shares of each portfolio are held exclusively by segregated_asset accounts of one or more insurance_companies except as otherwise permitted under sec_1_817-5 taxpayer represents further that this will continue to be true after the portfolios begin to invest in the newly created central funds and dedicated funds additionally taxpayer represents that public access to a portfolio currently is available exclusively through the purchase of a variable_contract except as otherwise permitted under sec_1_817-5 taxpayer submits that this will also be true after the portfolios invest in the newly created central funds and the dedicated funds the shares of the central funds will be sold to both the portfolios and d mutual funds that are e funds shares of the d mutual funds are sold directly to members of the public therefore all the beneficial interests in a central fund will not be held by one or more segregated_asset accounts of one or more insurance_companies or such other holders that are permitted under sec_1_817-5 consequently for purposes of sec_1_817-5 a central fund’s shares are treated as assets of a portfolio that invests in that central fund and therefore as assets of the sub-account that invests in the portfolio there is no look-through to the assets of the central funds taxpayer represents that one or more of the dedicated funds will be established as a single-member limited_liability_company in accordance with the appropriate state law because such a business_entity is not defined as a corporation under sec_301_7701-2 or each such dedicated fund may choose its classification for federal tax purposes under sec_301 a in addition because each dedicated fund that is organized as an llc will have a single corresponding portfolio as its sole owner the dedicated fund will be disregarded as an entity separate from the portfolio unless the dedicated fund makes an election to be treated as a separate corporation for federal tax purposes taxpayer has represented that no such election will be made therefore because the dedicated fund will be disregarded as an entity separate from its underlying portfolio the individual assets of the dedicated fund will be treated as assets of the portfolio each portfolio will be treated as directly owning the assets of its corresponding dedicated fund that is organized as an llc for purposes of the diversification requirements of sec_817 taxpayer represents that one or more of the dedicated funds will be structured as a portfolio series of a business_trust taxable as a regulated_investment_company each of the dedicated funds taxable as a regulated_investment_company will be wholly owned by a single portfolio as noted above taxpayer represents that shares of each portfolio are held exclusively by segregated_asset accounts of one or more insurance_companies except as otherwise permitted under sec_1_817-5 and that public access to each portfolio currently is available exclusively through the purchase of a variable_contract except as otherwise permitted under sec_1 f under this structure all beneficial interests in the dedicated funds will be held by segregated_asset accounts of one or more insurance_companies except as plr-118837-99 otherwise permitted under sec_1_817-5 and public access to the dedicated funds will be available exclusively through the purchase of a variable_contract except as otherwise permitted under sec_1_817-5 therefore the requirements of the look-through_rule of sec_1_817-5 will be met both with respect to the portfolio and the dedicated fund accordingly under sec_1_817-5 the assets of a dedicated fund taxable as a regulated_investment_company will be treated as the assets of the portfolio which invests in the dedicated fund and in turn the assets of that portfolio will be treated as the assets of the sub-account which invests in that portfolio requested ruling investor_control revrul_81_225 1981_2_cb_12 clarified by revrul_82_54 1982_1_cb_12 and modified by revproc_99_44 1999_48_irb_598 describes four situations in which investments in mutual funds pursuant to annuity_contracts are considered to be owned by the policyholder rather than by the insurance_company issuing the annuity_contracts and one situation in which the insurance_company is considered the owner of the mutual_fund shares in situation the investment_assets in the segregated account underlying the annuity_contracts consist solely of shares in a single publicly available mutual_fund managed by an independent investment_advisor situation is similar to situation except that the mutual_fund is managed by the insurance_company or one of its affiliates situation also is similar to situation except that the segregated_asset_account underlying the annuity_contracts consists of five sub-accounts on which the performance of the annuity_contract would depend the policyholder retains the right to allocate or reallocate funds among the five sub-accounts during the life of the annuity_contract situation is similar to situation except that the shares of the mutual_fund are not sold directly to the public but are available only through the purchase of an annuity_contract or by participation in an investment plan account of the type described in revrul_70_525 1970_2_cb_144 situation also is similar to situation except that the shares in the mutual_fund are available only through the purchase of an annuity_contract the ruling concludes that the policyholders in situations have sufficient control and other incidents_of_ownership to be considered the owners of the mutual_fund shares for federal_income_tax purposes the ruling reaches the opposite conclusion in situation stating that the sole function of the mutual_fund in situation is to provide an investment vehicle to allow the insurance_company to meet its obligations under its annuity_contracts and that the insurance_company possesses sufficient incidents_of_ownership to be considered the owner of the underlying portfolio of assets of the mutual_fund revrul_81_225 concludes that in situation the insurance_company not the policyholder is treated as the owner of the mutual_fund shares for federal_income_tax purposes in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts have the right to direct the issuing insurance_company to invest in the shares of any or all of three mutual funds that are not available to the public one mutual_fund invests plr-118837-99 primarily in common stocks another in bonds and a third in money market investments policyholders are free to allocate their premium payments among the three funds and have an unlimited right to reallocate contract values among the funds prior to the maturity_date of the annuity_contract the ruling concludes that the policyholders’ ability to choose among general investment strategies for example between stocks bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the policyholders to be treated as owners of the mutual_fund shares for purposes of requested ruling taxpayer asks the service to assume that the contract owners do not currently possess sufficient investment control and other incidents_of_ownership over the sub-accounts’ assets to be considered the owners of those assets for federal_income_tax purposes under the principles of revrul_81_225 the issue presented is whether allowing the portfolios to invest in one or more central funds or dedicated funds will cause the contract owners rather than taxpayer to be treated under the principles of revrul_81_225 as the owner of the sub-accounts’ assets after the portfolios’ proposed investment in the central funds or dedicated funds just as in situation of revrul_81_225 the shares of the portfolios will continue to be unavailable to members of the general_public they will be available exclusively through the purchase of a variable_contract with the exception of those investors listed in sec_1_817-5 in revrul_82_54 the amounts held in a segregated_asset_account under a variable_contract were invested as the policyholder directed in shares of one or more of three open-end diversified management investment companies mutual funds each mutual_fund represented a different broad general investment strategy and the mutual_fund shares were available only to insurance_company segregated_asset accounts in revrul_82_54 the mutual funds held common stocks bonds and money market instruments assets that were available for purchase directly by members of the general_public the public availability of the assets of the mutual funds in revrul_82_54 did not lead to the conclusion that the issuing insurance_company was simply a conduit between the policyholders and their mutual funds instead revrul_82_54 citing revrul_81_225 and its companion revenue rulings held that the insurance_company not the policyholder was the owner of the mutual funds for tax purposes as was the case with the mutual funds in revrul_82_54 the portfolios in this case are available to the public only through the purchase of a variable_contract accordingly assuming that the owner of a contract does not otherwise have investment control_over the sub-account’s assets and possess sufficient other incidents_of_ownership within the meaning of revrul_81_225 with respect to such assets to be considered the owner of such assets for federal_income_tax purposes the owner of the contract will not be treated as the owner of such assets under revrul_81_225 plr-118837-99 because the portfolio in which the sub-account invests in turn invests in shares of one or more central funds or dedicated funds rulings accordingly based solely upon the information submitted and the representations made we hold the diversification requirements of sec_817 of the code and sec_1_817-5 will be applied to a sub-account that invests in a portfolio that invests in one or more central funds and or dedicated funds by treating as an asset of the sub-account a pro_rata share of each asset of the portfolio in accordance with the look-through_rule set forth in sec_1_817-5 for purposes of the diversification requirements of sec_817 and sec_1_817-5 partnership interests in or shares of the central funds are treated as assets of a portfolio that invests in that central fund and therefore assets of the sub-account that invests in the portfolio there is no look-through to the assets of the central funds for purposes of applying the diversification requirements of sec_817 and sec_1_817-5 a portfolio will be treated as directly owning the assets of a dedicated fund in which it invests if such dedicated fund is organized as a single-member limited_liability_company and does not elect to be treated as a corporation for federal tax purposes under sec_7701 and sec_301_7701-3 the diversification requirements of sec_817 and sec_1_817-5 will be applied to a portfolio that invests in a dedicated fund organized as a regulated_investment_company by treating as an asset of the portfolio a pro_rata share of each asset of the dedicated fund in accordance with the look-through_rule set forth in sec_1_817-5 and thus as an asset of the sub-account that invests in such portfolio as provided in ruling assuming that the owner of a contract does not otherwise have investment control_over the sub-account’s assets and possess sufficient other incidents_of_ownership within the meaning of revrul_81_225 with respect to such assets to be considered the owner of such assets for federal_income_tax purposes the owner of the contract will not be treated as the owner of such assets under revrul_81_225 because the portfolio in which the sub-account invests in turn invests in shares of one or more central funds and or dedicated funds except as specifically set forth above no opinion is expressed as to the tax treatment of the contracts under the provisions of any other section of the code or regulations specifically no opinion is expressed except to the extent set forth above as to the application of the investment control rules as set forth in 749_f2d_513 8th cir cert_denied 473_us_905 revrul_81_225 revrul_80_274 1980_2_cb_27 revrul_77_85 1977_1_cb_12 and revproc_99_44 1999_48_irb_598 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the taxpayer’s federal_income_tax returns for taxable_year s in which any of the portfolios invest in shares of any of the central funds that are covered by this letter sincerely assistant chief_counsel financial institutions and products by mark s smith chief branch
